Title: To John Adams from William Vans Murray, 20 August 1798
From: Murray, William Vans
To: Adams, John



Dear Sir,
The Hague 20 Augt. 1798.

My very worthy Secretary Mr. Bartolemew Dandridge is so animated with the energy which our country displays, & so devoted to the fair and honourable cause of the government over which You Sir preside as to request me to apply to You for a commission in the army. As he has the honour to be known to you Sir I need only to add that ever since he has lived with me he has daily risen in my esteem. He is a true and loyal american and inspired by a genuine ardour for the Independence & glory of America. He is intelligent—a man of strict honour and of spirit.
I take the liberty Sir of making application to you immediately both because you have from my youth been kindly indulgent to me in all things, and from a motive of delicacy which restrains me from applying to the Secretary at War, Mr. McHenry—I wish for his nephew to succeed Mr. Dandridge if he obtains the honour of bearing your military commission.
Mr. Dandridge would prefer a commission in the Infantry;—next to that, in the Horse—He is diffident in his pretentions as to grade—With great deference Sir I would ask for him, a Captaincy in either—He would be happy in a station inferior to that rank—but he has had the honour of being confidential Secretary to the late President—If no grade higher than that of Ensign or cornet could be bestow’d on him he will be happy to accept of either.
The enclosed paper was given to me this morning by Mr. Van der Gow the minister of Foreign Affairs. It is authentic—though not authenticated—and proves that the Dutch minister at Paris has acted as I stated lately to the Secretary of State—He made a verbal application to know if his government could not be instrumental in acting as the intermediary between the United States & France, now that all diplomatic communication had ended—In a day or two after Mr. Talleyrand gave him the enclosed written answer. This proves a solicitude to which the energy of the American Government sustained by union among the People has given birth. It will be in the power of the Government to take a wide survey of the question, and to make a very dignify’d use of the subject matter of this paper. The Subject matter has been published in the papers here—This proceeded I believe from France. I have the honour to be with the most perfect / respect and highest esteem / Dear Sir yr. mo: obt. srt.

W. V. Murray